Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "the motor torque" in line 5 and “the motor” in line 6. As the motor and torque were mentioned in the preamble of the claim, they were not distinctly claimed in the body. There is insufficient antecedent basis for this limitation in the claim. For clarity, it is suggested that the claim be reworded to distinctly claim each component/feature. Claims 2-4 rejected for being dependent from rejected claim 1.
Claim 1 recites the limitation "the distribution ratio" in line 14.  There is insufficient antecedent basis for this limitation in the claim as a plurality of “distribution ratios” were previously claimed, thus making it unclear as to which ratio is being reduced. 
Claim 5 also recites the limitations "the motor torque" in lines 4-5 and “the motor” in line 6. As the motor and torque were mentioned in the preamble of the claim, they were not distinctly claimed in the body. There is insufficient antecedent basis for this limitation in the claim. For clarity, it is suggested that the claim be reworded to distinctly claim each component/feature.
Claim 5 also recites the limitation "the distribution ratio" in line 17.  There is insufficient antecedent basis for this limitation in the claim as a plurality of “distribution ratios” were previously claimed, thus making it unclear as to which ratio is being reduced. 

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “calculate a vehicle speed basic axial force based on a detected vehicle speed; calculate another state quantity basic axial force based on a state quantity other than the detected vehicle speed; calculate a distributed axial force by adding the vehicle speed basic axial force and the other state quantity basic axial force at individually set distribution ratios; calculate the target torque based on the distributed axial force; and reduce the distribution ratio of the vehicle speed basic axial force when the detected vehicle speed is abnormal as compared to when the detected vehicle speed is normal” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach steering systems of interest. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611          


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611